Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

                                  Civil Action No 19-cv-02594-RPM


   UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                                                 Plaintiff,
                           v.


   MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
   BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL S. STEWART, and
   BRYANT E. SEWALL,

                                                 Defendants,
                           and

   MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
   STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
   WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
   ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
   FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
   FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
   ISLE MARKETS INC. (Cayman Islands),

                                       Relief Defendants.
   ______________________________________________________________________________

                           ANSWER AND AFFIRMATIVE DEFENSES

         Defendants, Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the Grenadines),

   Blue Isle Markets Ltd., Michael S. Stewart, Bryant E. Sewall, (Collectively the “Defendants”),

   Victoria Stewart and Hanna Ohonkova Sewall (collectively the “Relief Defendants”) hereby

   answers the Complaint of the Securities and Exchange Commission (“SEC” or the “Commission”)

   as follows and to the extent not expressly admitted, all allegations of the Complaint are denied.
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 2 of 10




                                                SUMMARY

          First.         Denies the allegations contained in Paragraphs 1 – 9 of the Complaint.


                                           JURISDICTION

          Second.       Denies the allegations contained in Paragraph 10-12 of the Complaint leaving

   all questions of law to the Court.

                                            DEFENDANTS

          Third.           Denies the allegations contained in Paragraph 13 of the Complaint except

   admits that Mediatrix Capital Inc. was formed on or about January 8, 2015 as an International

   Business Company in Belize. Admits Mediatrix Capital has never been registered as an investment

   advisor with the SEC.

          Fourth.          Denies the allegations contained in Paragraph 14 of the Complaint except

   admits that Blue Isle was formed in Saint Vincent and the Grenadines as an International Business

   Company on or about December 2, 2015. Admits no securities issued by Blue Isle., Inc. have ever

   been the subject of any registration statement filed with the SEC.

          Fifth.           Denies the allegations contained in Paragraph 15 of the Complaint except

   admits that Blue Isle, Ltd. is a New Zealand Limited Company registered with the New Zealand

   Companies Office. Admits no securities of Blue Isle, Ltd. have ever been the subject of any

   registration statement filed with the SEC.

          Sixth.         Denies having sufficient knowledge or information to form a belief as to the

   truth of the allegations in Paragraph 16 of the Complaint.

          Seventh.       Denies the allegations contained in Paragraph 17 of the Complaint except

   admits that Stewart currently owns a residence in Scottsdale, Arizona.



                                                   2
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 3 of 10




          Eighth.         Denies the allegations contained in Paragraph 18 of the Complaint except

   admits that Sewall is originally from Dallas, Texas.

                                       RELIEF DEFENDANTS

          Ninth.         Denies having sufficient knowledge or information to form a belief as to the

   truth of the allegations in Paragraphs 19-35 of the Complaint.

          Tenth.          Denies the allegations contained in Paragraph 36 of the Complaint except

   admits that Victoria Stewart is Bryan Stewart’s spouse.

          Eleventh.       Denies having sufficient knowledge or information to form a belief as to the

   truth of the allegations in Paragraph 37 of the complaint.

          Twelfth.        Denies the allegations contained in Paragraph 38 of the Complaint except

   admits that Hanna Ohonkova Sewall is Sewall’s spouse and she is currently a resident of Kiev.

                                                 FACTS

          I.        Background

                        A. The Individual Defendants Offered and Sold Securities and raised

                           Investor Money through Mediatrix Capital and Blue Isle

          Thirteenth.      Denies the allegations contained in Paragraphs 39-55 of the Complaint.

                        B. The Flow of Investor Monies

          Fourteenth.      Denies the allegations contained in Paragraphs 56-74 of the Complaint.

                        C. Performance Fees, Commissions, and Management Fees.

          Fifteenth.       Denies the allegations contained in Paragraphs 75-81 of the Complaint.

                        D. Defendants’ Trading was Unprofitable

          Sixteenth.       Denies the allegations contained in Paragraphs 82-89 of the Complaint.

                        E. Defendants’ Misappropriated Investor Monies
                                                    3
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 4 of 10




        Seventeenth.       Denies the allegations contained in Paragraphs 90-94 of the Complaint.

        II.      Defendants Made Material Misrepresentations and Omissions in Connection

                 with the MAFEF and Fund Offerings.

        Eighteenth.        Denies the allegations contained in Paragraph 95 of the Complaint.

        A. Defendants Made False and Misleading Statements About Trading Profits

        Nineteenth.        Denies the allegations contained in Paragraphs 96-101 of the Complaint.

        B. Defendants Made False and Misleading Statements About Assets Under

              Management

        Twentieth.        Denies the allegations contained in Paragraphs 102-108 of the Complaint.

        C. Defendants Made False and Misleading Statements About Mediatrix Capital’s

              Length of Trading History.

        Twenty – First. Denies the allegations contained in Paragraphs 109-114 of the Complaint.

        D. Defendants Made False and Misleading Statements About the Use of Investor

              Monies

        Twenty – Second. Denies the allegations contained in Paragraphs 115-133 of the

        Complaint.

        E. Defendants Made False and Misleading Statements Regarding the Relationship

              between Mediatrix Capital and Blue Isle

        Twenty – Second. Denies the allegations contained in Paragraphs 134-141 of the

        Complaint.

        F. Defendants Made Other False and Misleading Statements and Omissions in

              Effectuating their Fraud




                                                 4
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 5 of 10




        Twenty – Third.      Denies the allegations contained in Paragraphs 142-155 of the

        Complaint.

        III.   Defendants Engaged in Other Fraudulent Conduct

        Twenty – Fourth.     Denies the allegations contained in Paragraphs 156-157 of the

        Complaint.

        IV.    Mediatrix and the Individual Defendants Violated Their Fiduciary

               Obligations as Investment Advisors

        Twenty – Fifth.       Denies the allegations contained in Paragraphs 158-163 of the

        Complaint.

        V.     In the Alternative, Young, Stewart and Sewall aided and abetted Mediatrix

               Capital’s Violations of Sections 206(1), 206(2) and 206(4) of the Advisors Act

               and Tule 206-4(8) thereunder.

        Twenty-Fifth.       Denies the allegations contained in Paragraph 164 of the Complaint.

        VI.    The MAFEF and Fund Investments into the Blue Isle Brokerage Accounts are

               Securities

        Twenty – Sixth.      Denies the allegations contained in Paragraphs 165-170 of the

        Complaint.

        VII.   Defendants Conducted Unregistered Securities Transactions

        Twenty-Sixth. Denies the allegations contained in Paragraphs 171-175 of the Complaint.

        VIII. Relief Defendants Received Proceeds from Defendants’ Fraud to Which They

               Have No Legitimate Claim

        Twenty – Seventh. Denies the allegations contained in Paragraph 176 of the Complaint.




                                               5
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 6 of 10




                                         FIRST CLAIM FOR RELIEF

           Twenty – Eighth. Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein. Denies the allegations contained in Paragraph 178-179 of the Complaint.

                                        SECOND CLAIM FOR RELIEF

           Twenty - Ninth. Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Thirtieth.        Denies the allegations contained in Paragraphs 181-182 of the

   Complaint.

                                         THIRD CLAIM FOR RELIEF

           Thirty - First.   Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Thirty - Second. Denies the allegations contained in Paragraphs 184-185 of the

   Complaint.

                                        FOURTH CLAIM FOR RELIEF

           Thirty - Third. Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Thirty - Fourth. Denies the allegations contained in Paragraphs 187-188 of the

   Complaint.

                                         FIFTH CLAIM FOR RELIEF

           Thirty – Fifth. Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Thirty - Sixth. Denies the allegations contained in Paragraphs 190-191 of the Complaint.




                                                     6
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 7 of 10




                                         SIXTH CLAIM FOR RELIEF

           Thirty-Seventh. Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Thirty – Eighth. Denies the allegations contained in Paragraphs 193-194 of the

   Complaint.

                                       SEVENTH CLAIM FOR RELIEF

           Thirty-Ninth.     Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Fortieth.         Denies the allegations contained in Paragraphs 196-197 of the

   Complaint.

                                        EIGHTH CLAIM FOR RELIEF

           Forty – First.    Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Forty – Second. Denies the allegations contained in Paragraphs 199-200 of the

   Complaint.

                                         NINTH CLAIM FOR RELIEF

           Forty – Third. Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Forty – Fourth. Denies the allegations contained in Paragraphs 202-203 of the Complaint.

                                        TENTH CLAIM FOR RELIEF

           Forty-Fifth.     Repeat, realleges and reiterates each and every Answer as if more fully set

   forth herein.

           Forty-Sixth.     Denies the allegations contained in Paragraphs 205-206 of the Complaint.

                                                     7
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 8 of 10




                                      ELEVENTH CLAIM FOR RELIEF

           Forty-Seventh. Repeat, realleges and reiterates each and every Answer as if more fully

   set forth herein.

           Forty – Eighth. Denies the allegations contained in Paragraphs 208-209 of the

                                      AFFIRMATIVE DEFENSES

           Without assuming the burden of proof for such defenses that it would not otherwise have,

   Defendants, Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the Grenadines), Blue

   Isle Markets Ltd., Michael S. Stewart, Bryant E. Sewall, (Collectively the “Defendants”), Victoria

   Stewart and Hanna Ohonkova Sewall, assert the following affirmative defenses:

                         AS AND FOR A FIRST AFFIRMATIVE DEFENSE

           The Court lacks subject matter jurisdiction in this action. Defendants’ activities neither

   constituted nor involved the offer or sale of “securities” nor “advice related to ‘securities’” as

   defined in the federal statutes cited in the Complaint and upon which Plaintiff attempts to base

   subject matter jurisdiction.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

           The Complaint fails to state a claim upon which relief may be granted.

                        AS AND FOR A THIRD AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations.

                       AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

           At all times, Defendants acted in good faith and had reasonable grounds for believing

   their actions were in compliance with all applicable U.S. law or regulation.




                                                      8
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 9 of 10




                          AS AND FOR A FIFTH AFFIRMATIVE DEFENSE



             Defendants neither knew nor acted in reckless disregard of whether their conduct was

   prohibited by U.S. law or regulation.

                          AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

             To the extent that Plaintiff may seek punitive damages, restitution and/or disgorgement,

   Plaintiff’s recovery is limited by relevant case law, regulation and statute.

                        AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

             Defendants are not properly subject to punitive damages, restitution and/or disgorgement

   as Defendants did not act or fail to act in a manner sufficient to give rise to punitive damages,

   restitution and/or disgorgement liability.

                         AS AND FOR AN EIGHT AFFIRMATIVE DEFENSE

             To the extent Plaintiff seeks damages not recoverable under relevant federal law, Plaintiff

   is barred from such recovery.

                          AS AND FOR A NINTH AFFIRMATIVE DEFENSE

             Plaintiff’s claims are barred by the doctrines of waiver, estoppel, ratification, and/or

   laches.

                          AS AND FOR A TENTH AFFIRMATIVE DEFENSE

             All complained of alleged actions taken by Defendants were supported by legitimate

   business reasons, and/or were cured by disclosures subsequent to the complained of alleged

   representations and prior to the time of the complained of alleged actions.

                                 FURTHER AFFIRMATIVE DEFENSES

             Defendants reserve the right to assert further affirmative defenses as they become

                                                       9
Case 1:19-cv-02594-RM-SKC Document 158 Filed 09/15/20 USDC Colorado Page 10 of 10




   evident through discovery and/or investigation.

                                    DEMAND FOR JURY TRIAL

          Defendants, and each of them, requests a trial by jury for all issues so triable.


          Dated: September 15, 2020
                 New York, NY

                                                          /s/ Vivian R. Drohan
                                                          Drohan Lee LLP
                                                          680 Fifth Avenue
                                                          New York, New York 10019
                                                          Telephone: 212-710-0004
                                                          Fax: 212-710-0003
                                                          Email: vdrohan@dlkny.com

                                                          Jeffrey R. Thomas
                                                          Thomas Law LLC
                                                          3773 Cherry Creek North Dr, Suite 600
                                                          Denver, CO 80209
                                                          Telephone: 720-330-2805
                                                          E-Mail: jthomas@thomaslawllc.com
                                                          Attorneys for Defendants Mediatrix Capital
                                                          Inc., Blue Isle Markets Inc. (St. Vincent &
                                                          the Grenadines), Blue Isle Markets Ltd.,
                                                          Michael S. Stewart, and Bryant Sewall and
                                                          Relief Defendants Victoria M. Stewart, ,
                                                          and Hanna Ohonkova




                                                     10
